                                            Case 3:21-cv-01083-EMC Document 25 Filed 05/10/21 Page 1 of 15




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AARON CROFT,                                       Case No. 21-cv-01083-EMC
                                   8                    Plaintiff,
                                                                                            ORDER DENYING PLAINTIFF’S
                                   9              v.                                        MOTION TO REMAND
                                  10     GTT COMMUNICATIONS, INC., et al.,                  Docket No. 15
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff Aaron Croft has sued his former employer, GTT Communications, Inc., and his

                                  15   former supervisor there, Eric Cohen, for employment discrimination. Mr. Croft initially filed suit

                                  16   in state court. GTT removed the case, arguing that there is diversity jurisdiction once the

                                  17   citizenship of Mr. Cohen, who was fraudulently joined, is ignored. (Both Mr. Croft and Mr.

                                  18   Cohen are citizens of California.) Currently pending before the Court is Mr. Croft’s motion to

                                  19   remand. Having considered the parties’ briefs and the oral argument of counsel, the Court hereby

                                  20   DENIES the motion.

                                  21                       I.        FACTUAL & PROCEDURAL BACKGROUND

                                  22   A.      Complaint

                                  23           In his complaint, Mr. Croft alleges as follows.

                                  24           GTT is a company that provides internet service. See Compl. ¶ 1. Mr. Croft began to

                                  25   work for GTT as an Account Director in approximately May 2018. See Compl. ¶ 17. He was

                                  26   terminated on January 15, 2020. See Compl. ¶ 27.

                                  27           Before he was terminated, Mr. Croft was performing his job well. For example, “just

                                  28   before his termination, [he] was instrumental in winning a new service contract with Imperva,
                                         Case 3:21-cv-01083-EMC Document 25 Filed 05/10/21 Page 2 of 15




                                   1   which was part of an overall larger deal.” Compl. ¶ 17. In addition, in 2019, he was awarded the

                                   2   “Hustle Ball” in recognition of “the number of new service contracts entered into with new

                                   3   clients.” Compl. ¶ 17.

                                   4          In August or September 2019, Mr. Croft began to suffer from increased pain in his back

                                   5   due to a degenerative disc disease. See Compl. ¶ 18.

                                   6          In September or October 2019, Mr. Croft discussed with David Gilbert (whose position is

                                   7   unspecified) the issue of his daily commute to the Pleasanton office (sixty miles each) which was

                                   8   “causing him additional pain and exacerbating his back condition.” Compl. ¶ 19. He also

                                   9   discussed with Mr. Gilbert the issue sitting “hour upon hour” in a cubicle. Compl. ¶ 19.

                                  10          On October 21, 2019, Mr. Croft’s physician gave him a note recommending work

                                  11   restrictions – i.e., advising against a lengthy daily commute and prolonged periods of sitting time.

                                  12   See Compl. ¶ 20. Mr. Croft informed Mr. Cohen, his supervisor, of the restrictions. Mr. Cohen
Northern District of California
 United States District Court




                                  13   said that “the restrictions would not be a concern.” Compl. ¶ 20.

                                  14          In late October or early November, Mr. Croft’s medical providers recommended surgery

                                  15   for his back. “The surgery date was set for January 17, 2020, and [Mr.] CROFT would need to be

                                  16   off from work for approximately four to six [w]eeks as a result.” Compl. ¶ 21. Mr. Croft

                                  17   informed both Mr. Gilbert and Mr. Cohen. Pursuant to instructions from Mr. Gilbert, Mr. Croft

                                  18   also informed Human Resources. See Compl. ¶ 21. On December 2, 2019, Mr. Croft contacted

                                  19   Human Resources to ask for the FMLA/CFRA forms for his upcoming surgery and to request

                                  20   reasonable accommodations. See Compl. ¶ 22.

                                  21          Subsequently, Mr. Croft “noticed a change in how he was being viewed as an employee,

                                  22   and began to see his work being unfairly scrutinized.” Compl. ¶ 24.

                                  23          On January 5, 2020, Mr. Croft flew to Texas to attend GTT’s Sale Kickoff Conference.

                                  24   There was a dinner on the first night of the conference. At the dinner, Mr. Cohen, who had also

                                  25   attended, called Mr. Croft “‘weak’” at least 6 times – in front of colleagues and co-workers –

                                  26   because he was taking time-off for surgery and requesting reasonable accommodations for his

                                  27   back condition. See Compl. ¶ 26. Mr. Croft asked Mr. Cohen to have a private conversation

                                  28   between the two of them. After the two left the dinner table, Mr. Croft told Mr. Cohen that his
                                                                                         2
                                         Case 3:21-cv-01083-EMC Document 25 Filed 05/10/21 Page 3 of 15




                                   1   behavior was inappropriate. Mr. Cohen responded that he was simply “‘being honest’ about how

                                   2   he felt about [Mr.] CROFT’s situation” and that he “‘thought it was weak that [Mr. Croft] couldn’t

                                   3   just drive to Pleasanton.’” Compl. ¶ 25. At the dinner the following night, Mr. Cohen

                                   4   commended Mr. Croft in front of others, complimenting him on his work. See Compl. ¶ 25.

                                   5          After returning from the conference, Mr. Croft was asked to participate in a one-on-one

                                   6   meeting with Mr. Cohen on the phone. This call took place on January 15, 2020, i.e., only two

                                   7   days before Mr. Croft’s scheduled surgery.

                                   8                  [Mr.] COHEN asked [Mr.] CROFT about the details of all his
                                                      clients, the opportunities he had and/or was actively working on, and
                                   9                  at which phase each of the opportunities [was] currently. [Mr.]
                                                      COHEN also asked [Mr.] CROFT who he knew on a personal level
                                  10                  at the company, and proceeded to go through a list of items found on
                                                      the “Success Plan” that [Mr.] CROFT had previously gone over with
                                  11                  Mr. Gilbert in early August of 2019.
                                  12   Compl. ¶ 26. In essence, Mr. Cohen was conducting a negative performance evaluation –
Northern District of California
 United States District Court




                                  13   “unannounced and done in complete surprise without warning or prior notice.” Compl. ¶ 26.

                                  14          Later the same day, Mr. Croft had another phone call with Mr. Cohen. A Human

                                  15   Resources representative was also present on the call. Mr. Cohen told Mr. Croft that he was

                                  16   terminated, effective immediately, based on his performance. See Compl. ¶ 27. The Human

                                  17   Resources representative told Mr. Croft that his health coverage would end immediately and

                                  18   noted, “‘I understand this is not the best time for you,’” implicitly recognizing that Mr. Croft was

                                  19   due for surgery in just 2 days. Compl. ¶ 27.

                                  20          The following day, the Human Resources representative contacted Mr. Croft and told him

                                  21   that his termination date had been moved from January 15 to January 17, 2020 (i.e., the day of his

                                  22   surgery). See Compl. ¶ 28.

                                  23          On January 27, 2020, Mr. Croft wrote an email “to GTT executives and decision makers

                                  24   Ernie Ortega, Tony Rivale, Rick Calder, Janet Reger, and Jeremy Schonzeit [the Human

                                  25   Resources representative],” complaining about “the events that had transpired over the previous

                                  26   five months.” Compl. ¶ 29. Mr. Croft specifically complained about Mr. Cohen’s conduct,

                                  27   including the surprise performance review and lack of progressive discipline. He also noted his

                                  28   belief that he was being “unfairly target[ed] for termination due to his physical disability, request
                                                                                         3
                                            Case 3:21-cv-01083-EMC Document 25 Filed 05/10/21 Page 4 of 15




                                   1   for reasonable accommodations, and request for FMLA/CFRA leave in relation to the surgery to

                                   2   address his back condition.” Compl. ¶ 29.

                                   3             Based on, inter alia, the above allegations, Mr. Croft has asserted the following claims for

                                   4   relief:

                                   5                (1) Discrimination in violation of FEHA (e.g., denying reasonable accommodations

                                   6                    and terminating him).

                                   7                (2) Failure to accommodate and/or engage in the interactive process in violation of

                                   8                    FEHA.

                                   9                (3) Disability-based harassment/hostile work environment in violation of FEHA.

                                  10                (4) Failure to prevent discrimination, retaliation, and harassment/hostile work

                                  11                    environment in violation of FEHA.

                                  12                (5) Retaliation in violation of FEHA.
Northern District of California
 United States District Court




                                  13                (6) Violation of public policy (i.e., a Tameny claim).

                                  14                (7) Wrongful termination in violation of public policy (i.e., a Tameny claim).

                                  15                (8) Intentional infliction of emotional distress (“IIED”).

                                  16   In his pleading, Mr. Croft did not make clear which claims above were asserted against which

                                  17   Defendant (i.e., GTT, Mr. Cohen, or both). In his opposition, however, he represents that the

                                  18   following claims have been asserted against Mr. Cohen: disability-based harassment/hostile work

                                  19   environment and retaliation.

                                  20   B.        Evidence Submitted in Conjunction with Notice of Removal

                                  21             GTT removed Mr. Croft’s case from state to federal court, asserting diversity jurisdiction

                                  22   once the citizenship of Mr. Croft was disregarded.

                                  23             In support of its removal, GTT submitted declarations that reflect as follows:

                                  24                •   GTT is a Delaware corporation with its principal place of business in Virginia. See

                                  25                    Docket No. 1-1 (Pless Decl. ¶ 2).

                                  26                •   “Plaintiff was compensated a base salary of $102,000 per year, plus commissions

                                  27                    when he was employed by GTT.” Docket No. 1-1 (Pless Decl. ¶ 3).

                                  28
                                                                                            4
                                            Case 3:21-cv-01083-EMC Document 25 Filed 05/10/21 Page 5 of 15




                                   1   C.      Evidence Submitted in Conjunction with Motion to Remand

                                   2           As part of its opposition to the motion to remand, GTT submitted a declaration from Mr.

                                   3   Cohen. In his declaration, Mr. Cohen states that he did not become Mr. Croft’s supervisor until

                                   4   January 1, 2020, i.e., shortly before the sale conference and his subsequent termination. See

                                   5   Cohen Decl. ¶ 3. Mr. Cohen also states that he did not make the decision to terminate Mr. Croft.

                                   6   See Cohen Decl. ¶ 5. Finally, Mr. Cohen states that he consents to GTT’s removal of the case to

                                   7   federal court. See Cohen Decl. ¶ 6.

                                   8                                         II.       DISCUSSION

                                   9   A.      Legal Standard

                                  10           “[A]ny civil action brought in a State court of which the district courts of the United States

                                  11   have original jurisdiction[] may be removed by the defendant.” 28 U.S.C. § 1441(a). “Because of

                                  12   the ‘Congressional purpose to restrict the jurisdiction of the federal courts on removal,’ the
Northern District of California
 United States District Court




                                  13   [removal] statute is strictly construed, and federal jurisdiction ‘must be rejected if there is any

                                  14   doubt as to the right of removal in the first instance.’” Duncan v. Stuetzle, 76 F.3d 1480, 1485

                                  15   (9th Cir. 1996). The defendant has the burden of establishing that removal was proper – i.e., that

                                  16   there is subject matter jurisdiction. See id.

                                  17           In the instant case, GTT removed based on diversity jurisdiction. Although Mr. Croft sued

                                  18   a nondiverse defendant – Mr. Cohen – GTT argues that Mr. Cohen’s citizenship can be ignored

                                  19   because he was fraudulently joined to the case.

                                  20           Typically, “[i]n a fraudulent joinder claim, a diverse defendant contends that a plaintiff

                                  21   joined a non-diverse defendant against whom the plaintiff has no real claim in order to defeat

                                  22   federal [diversity] jurisdiction.” Mullin v. GM, LLC, No. CV 15-7668-DMG (RAOx), 2016 U.S.

                                  23   Dist. LEXIS 2560, at *9 n.3 (C.D. Cal. Jan. 7, 2016). That being said, technically, “fraudulent

                                  24   joinder” is a term of art. See Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir.

                                  25   2001). In other words, there need not be a conscious effort on the part of the plaintiff to defeat

                                  26   diversity jurisdiction. See Rangel v. Bridgestone Retail Operations, LLC, 200 F. Supp. 3d 1024,

                                  27   1030 (C.D. Cal. 2016) (stating that “[f]raudulent joinder is a term of art and does not implicate a

                                  28   plaintiff’s subjective intent”). “Joinder of a non-diverse defendant is deemed fraudulent, and the
                                                                                          5
                                         Case 3:21-cv-01083-EMC Document 25 Filed 05/10/21 Page 6 of 15




                                   1   defendant’s presence in the lawsuit is ignored for purposes of determining diversity, ‘if the

                                   2   plaintiff fails to state a cause of action against a resident defendant, and the failure is obvious

                                   3   according to the settled rules of the state.’” Morris, 236 F.3d at 1067 (emphasis added); see also

                                   4   Diaz v. Allstate Ins. Grp., 185 F.R.D. 581, 586 (C.D. Cal. 1998) (stating that, for removal, “‘the

                                   5   defendant must demonstrate that there is no possibility that the plaintiff will be able to establish a

                                   6   cause of action in state court against the alleged sham defendant’”) (emphasis omitted). As

                                   7   explained by the Seventh Circuit, “[a]lthough false allegations of jurisdictional fact may make

                                   8   joinder fraudulent, in most cases fraudulent joinder involves a claim against an in-state defendant

                                   9   that simply has no chance of success, whatever the plaintiff’s motives.” Poulos v. Naas Foods,

                                  10   Inc., 959 F.2d 69, 73 (7th Cir. 1992).

                                  11          Obviousness is critical to a fraudulent joinder assessment. Indeed, “the inability to make

                                  12   the requisite decision in a summary manner itself points to the inability of the removing party to
Northern District of California
 United States District Court




                                  13   carry its burden.” Allen v. Boeing Co., 784 F.3d 625, 634 (9th Cir. 2015) (internal quotation

                                  14   marks omitted). If a plaintiff has a colorable claim against a nondiverse defendant, then there is

                                  15   no fraudulent joinder. See Jimenez v. Witron Integrated Logistics, Inc., No. CV 15-00605 DSF

                                  16   (PLAx), 2015 U.S. Dist. LEXIS 157444, at *3 (C.D. Cal. Nov. 20, 2015) (stating that “[t]he

                                  17   question is whether plaintiff has a colorable claim against the alleged sham defendants, not

                                  18   whether the defendants can propound defenses to the cause of action”); see also Stillwell v.

                                  19   Allstate Ins. Co., 663 F.3d 1329, 1333 (11th Cir. 2011) (noting that the standard for fraudulent

                                  20   joinder is different from the standard applicable to a 12(b)(6) motion to dismiss; the latter requires

                                  21   plausibility while the former only possibility).

                                  22          Notably, there is a “‘general presumption against fraudulent joinder.’” Hunter v. Philip

                                  23   Morris USA, 582 F.3d 1039, 1046 (9th Cir. 2009), and “[f]raudulent joinder must be proven by

                                  24   clear and convincing evidence.” Hamilton Materials, Inc. v. Dow Chem. Corp., 494 F.3d 1203,

                                  25   1206 (9th Cir. 2007). Furthermore, “‘all disputed questions of fact and all ambiguities in the

                                  26   controlling state law are [to be] resolved in plaintiff’s favor.’” Gupta v. IBM, No. 5:15-cv-05216-

                                  27   EJD, 2015 U.S. Dist. LEXIS 169088, at *5 (N.D. Cal. Dec. 16, 2015); see also Rankankan v.

                                  28   JPMorgan Chase Bank, N.A., No. 16-cv-01694-JCS, 2016 U.S. Dist. LEXIS 81365, at *14 (N.D.
                                                                                          6
                                            Case 3:21-cv-01083-EMC Document 25 Filed 05/10/21 Page 7 of 15




                                   1   Cal. June 22, 2016) (stating that “‘[a]ll doubts concerning the sufficiency of a cause of action

                                   2   because of inartful, ambiguous or technically defective pleading must be resolved in favor of

                                   3   remand, and a lack of clear precedent does not render the joinder fraudulent’”); cf. Ritchey v.

                                   4   Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998) (stating that “a defendant must have the

                                   5   opportunity to show that the individuals joined in the action cannot be liable on any theory”).

                                   6   B.      Claims Against Mr. Cohen

                                   7           1.     Disability-Based Harassment/Hostile Work Environment

                                   8           The parties agree that a FEHA harassment claim can be brought against an individual

                                   9   supervisor, and not just an employer. FEHA provides that it is unlawful for “an employer . . . or

                                  10   any other person” to harass an employee based on, inter alia, physical or mental disability. See

                                  11   Cal. Gov’t Code § 12940(j)(1). The statute further provides that “[a]n employee of an entity . . . is

                                  12   personally liable for any harassment prohibited by this section that is perpetrated by the employee,
Northern District of California
 United States District Court




                                  13   regardless of whether the employer or covered entity knows or should have known of the conduct

                                  14   and fails to take immediate and appropriate corrective action.” Id. § 12940(j)(3) (emphasis

                                  15   added); see also Lewis v. City of Benicia, 224 Cal. App. 4th 1519, 1524, 169 Cal. Rptr. 3d 794,

                                  16   801 (2014) (stating that, “[u]nder FEHA, an employee who harasses another employee may be

                                  17   held personally liable”; citing § 12940(j)(3) in support); Janken v. GM Hughes Elecs., 46 Cal.

                                  18   App. 4th 55, 62-63 (1996) (noting that supervisors may be held personally liable for harassment

                                  19   but not discriminatory personnel decisions; the “differential treatment of harassment and

                                  20   discrimination is based on the fundamental distinction between harassment as a type of conduct

                                  21   not necessary to a supervisor’s job performance, and business or personnel management decisions

                                  22   – which might later be considered discriminatory – as inherently necessary to performance of a

                                  23   supervisor’s job”).

                                  24           The question for the Court therefore is whether it is obvious that Mr. Croft has no

                                  25   harassment claim based on the facts alleged in the complaint – or whether it is possible (not

                                  26   plausible) that he has such a claim. In the complaint, Mr. Croft asserts that Mr. Cohen engaged in

                                  27   the following improper conduct: (1) repeatedly calling Mr. Croft “weak” at the sales conference in

                                  28   front of colleagues and co-workers and (2) launching a surprise negative performance evaluation
                                                                                         7
                                         Case 3:21-cv-01083-EMC Document 25 Filed 05/10/21 Page 8 of 15




                                   1   and then firing him (on the same day).

                                   2          As an initial matter, the Court takes note that Mr. Cohen has submitted a declaration

                                   3   testifying that he did not make the decision to terminate Mr. Croft (as he had only been Mr.

                                   4   Croft’s supervisor for two weeks). See Cohen Decl. ¶ 5. But “‘all disputed questions of fact . . .

                                   5   are [to be] resolved in plaintiff’s favor.’” Gupta v. IBM, No. 5:15-cv-05216-EJD, 2015 U.S. Dist.

                                   6   LEXIS 169088, at *5 (N.D. Cal. Dec. 16, 2015). The Court therefore does not give Mr. Cohen’s

                                   7   declaration any consideration at this time.

                                   8          That being said, there is an issue as to whether Mr. Croft’s termination can even be

                                   9   considered harassment in the first place. FEHA has separate provisions for discrimination and

                                  10   harassment. Compare Cal. Gov’t Code § 12940(a) (making it unlawful for an employer to refuse

                                  11   to hire, to terminate, or to discriminate against a person “in compensation or in terms, conditions,

                                  12   or privileges of employment” based on, inter alia, physical or mental disability), with id. §
Northern District of California
 United States District Court




                                  13   12940(j)(1), (3) (addressing harassment based on, inter alia, physical or mental disability). In

                                  14   Roby v. McKesson Corp., 47 Cal. 4th 686 (2009), the California Supreme Court explained the

                                  15   distinction between discrimination and harassment as follows.

                                  16                  FEHA’s discrimination provision addresses only explicit changes in
                                                      the “terms, conditions, or privileges of employment”; that is,
                                  17                  changes involving some official action taken by the employer. In
                                                      the case of an institutional or corporate employer, the institution or
                                  18                  corporation itself must have taken some official action with respect
                                                      to the employee, such as hiring, firing, failing to promote, adverse
                                  19                  job assignment, significant change in compensation or benefits, or
                                                      official disciplinary action.
                                  20
                                                      By contrast, harassment often does not involve any official exercise
                                  21                  of delegated power on behalf of the employer. . . . Thus, harassment
                                                      focuses on situations in which the social environment of the
                                  22                  workplace becomes intolerable because the harassment (whether
                                                      verbal, physical, or visual) communicates an offensive message to
                                  23                  the harassed employee.
                                  24   Id. at 706 (emphasis in original). “In short, “harassment is generally concerned with the message

                                  25   conveyed to an employee, and therefore with the social environment of the workplace, whereas

                                  26   discrimination is concerned with explicit changes in the terms or conditions of employment.” Id.

                                  27   at 708 (emphasis in original).

                                  28          The Roby Court, however, reversed the lower appellate court’s determination that there
                                                                                         8
                                         Case 3:21-cv-01083-EMC Document 25 Filed 05/10/21 Page 9 of 15




                                   1   was insufficient evidence to support the jury’s harassment verdict – essentially because the lower

                                   2   court put too much stock into a statement in an earlier California Supreme Court decision that

                                   3   “commonly necessary personnel management actions . . . do not come within the meaning of

                                   4   harassment.” Id. at 700 (internal quotation marks omitted).

                                   5                     The Court of Appeal viewed that statement as indicating a sharp
                                                         distinction that not only placed discrimination and harassment
                                   6                     claims into separate legal categories but also barred a plaintiff from
                                                         using personnel management actions as evidence in support of a
                                   7                     harassment claim. The Court of Appeal therefore disregarded every
                                                         act of defendants that could be characterized as personnel
                                   8                     management, and, looking only at the remaining evidence, the court
                                                         found it insufficient to support the jury’s harassment finding.
                                   9

                                  10   Id. at 700-01.

                                  11          The Roby Court explained that this approach was incorrect because, “in some cases the

                                  12   hostile message that constitutes the harassment is conveyed through official employment actions,
Northern District of California
 United States District Court




                                  13   and therefore evidence that would otherwise be associated with a discrimination claim can form

                                  14   the basis of a harassment claim.” Id. at 708 (emphasis omitted; adding that, “in analyzing the

                                  15   sufficiency of evidence in support of a harassment claim, there is no basis for excluding evidence

                                  16   of biased personnel management actions so long as that evidence is relevant to prove the

                                  17   communication of a hostile message”).

                                  18          In the case before it (a disability-based harassment case), the Roby Court noted that some

                                  19   of the supervisor’s actions could not be “fairly . . . characterized as an official employment

                                  20   action”; this included

                                  21                     Schoener’s demeaning comments to Roby about her body odor and
                                                         arm sores, Schoener’s refusal to respond to Roby’s greetings,
                                  22                     Schoener’s demeaning facial expressions and gestures toward Roby,
                                                         and Schoener’s disparate treatment of Roby in handing out small
                                  23                     gifts. None of these events . . . involved Schoener’s exercising the
                                                         authority that McKesson had delegated to her . . . .
                                  24

                                  25   Id. at 709. But

                                  26                     some official employment actions done in furtherance of a
                                                         supervisor’s managerial role can also have a secondary effect of
                                  27                     communicating a hostile message. This occurs when the actions
                                                         establish a widespread pattern of bias. Here, some actions that
                                  28                     Schoener took with respect to Roby are best characterized as official
                                                                                           9
                                         Case 3:21-cv-01083-EMC Document 25 Filed 05/10/21 Page 10 of 15



                                                      employment actions rather than hostile social interactions in the
                                   1                  workplace, but they may have contributed to the hostile message
                                                      that Schoener was expressing to Roby in other, more explicit ways.
                                   2                  These would include Schoener’s shunning of Roby during staff
                                                      meetings, Schoener’s belittling of Roby’s job, and Schoener’s
                                   3                  reprimands of Roby in front of Roby’s coworkers.
                                   4   Id.

                                   5          The Roby Court thus found that the lower court erred in “ignoring the discrimination

                                   6   evidence when analyzing the harassment verdict . . . . [T]he FEHA treats discrimination and

                                   7   harassment as distinct categories, but nothing in the FEHA requires that the evidence in a case be

                                   8   dedicated to one or the other claim but never to both.” Id. at 710.

                                   9          In light of Roby, an act of termination could, in theory, be not only discrimination under

                                  10   FEHA but also constitute evidence of harassment under FEHA. The problem for Mr. Croft is that,

                                  11   per Roby, official employment actions communicate a hostile message when “when the actions

                                  12   establish a widespread pattern of bias.” Id. at 709 (emphasis added). Here, it is obvious that Mr.
Northern District of California
 United States District Court




                                  13   Croft has not alleged a widespread pattern even when taking into account the act of his

                                  14   termination. As evidence of harassment, Mr. Croft has simply pointed to two acts: (1) Mr. Cohen

                                  15   repeatedly calling him “weak” on one occasion – the sales conference in January, and (2) his

                                  16   termination 10 days later. Compare, e.g., Quigley v. United Airlines, Inc., No. 3:21-cv-00538-

                                  17   WHO, 2021 U.S. Dist. LEXIS 59745, at *26 (N.D. Cal. Mar. 29, 2021) (noting that, for plaintiff’s

                                  18   harassment claim, “he would need to plead sufficiently pervasive bias that led to a hostile

                                  19   message, which the termination and mistakes on the insurance forms do not plausibly show”), with

                                  20   Schaldach v. Dignity Health, No. 2:12-cv-02492-MCE-KJN, 2013 U.S. Dist. LEXIS 173537, at

                                  21   *17 (E.D. Cal. Dec. 6, 2013) (holding that plaintiff plausibly alleged harassment because, as

                                  22   alleged, defendants “engaged in a pattern of discriminatory actions which sent a message to the

                                  23   work force that older employees were not valued and would be systematically replaced by younger

                                  24   workers[;] [t]his pattern started with the message from the President to supervisors to hire ‘young,’

                                  25   ‘cute,’ and ‘perky’ employees, and continued with the systematic efforts to terminate older

                                  26   employees and replace them with young people”).

                                  27          This Court addressed the necessity of a pattern of harassment in Pichon v. Hertz Corp., No.

                                  28   17-cv-02391-EMC, 2017 U.S. Dist. LEXIS 119121 (N.D. Cal. July 28, 2017):
                                                                                        10
                                         Case 3:21-cv-01083-EMC Document 25 Filed 05/10/21 Page 11 of 15




                                   1                  In order to have a viable age harassment claim, a plaintiff must show
                                                      that the “the harassment was sufficiently severe or pervasive to alter
                                   2                  the conditions of employment and create an abusive working
                                                      environment.” Landucci v. State Farm Ins. Co., 65 F. Supp. 3d 694,
                                   3                  703 (N.D. Cal. 2014). “With respect to the pervasiveness of
                                                      harassment, courts have held that an employee generally cannot
                                   4                  recover for harassment that is occasional, isolated, sporadic, or
                                                      trivial; rather, the employee must show a concerted pattern of
                                   5                  harassment of a repeated, routine, or a generalized nature.” Lyle v.
                                                      Warner Bros. Televis. Prods., 38 Cal. 4th 264, 283 (2006). Thus,
                                   6                  “when the harassing conduct is not severe in the extreme, more than
                                                      a few isolated incidents must have occurred to prove a claim based
                                   7                  on working conditions.” Id. at 284. In Hughes v. Pair, 46 Cal. 4th
                                                      1035 (2009), the California Supreme Court held that the plaintiff
                                   8                  had failed to plead pervasive sexual harassment because “the alleged
                                                      sexual harassment consisted only of comments defendant made to
                                   9                  plaintiff during a single telephone conversation and a brief statement
                                                      defendant made to plaintiff in person later that day during a social
                                  10                  event at a museum.” Id. at 1048.
                                  11                  In the instant case, Mr. Pichon does not make any real contention
                                                      that the alleged age harassment was severe; rather, he takes the
                                  12                  position that the harassment was pervasive. The problem for Mr.
Northern District of California
 United States District Court




                                                      Pichon is that he has simply pointed to a handful of comments made
                                  13                  by Mr. Chua – and this is so even when the Court includes the
                                                      comments allegedly made by Mr. Chua as stated in the Cole
                                  14                  declaration (that Defendants have asked the Court to strike). Mr.
                                                      Chua directed only two comments at Mr. Pichon; in essence, the
                                  15                  comments merely inquired or assumed that he would retire soon.
                                                      Mr. Chua did make one disparaging comment within Mr. Pichon’s
                                  16                  earshot about the age of other workers who were in an entirely
                                                      different job which evidently involved some physicality. But Mr.
                                  17                  Pichon has failed to cite any authority to support his position that a
                                                      handful of comments (particularly of the kind here) constitutes
                                  18                  severe or pervasive harassment sufficient to create a hostile working
                                                      environment. Thus, Mr. Pichon has alleged neither a plausible or
                                  19                  possible claim of a hostile working environment based on age.
                                                      Moreover, Mr. Pichon has failed to demonstrate that he could plead
                                  20                  additional factual allegations to support either a severe or pervasive
                                                      harassment theory. His submission of the Cole declaration was an
                                  21                  attempt to give more factual support but, as noted above, even when
                                                      that evidence is taken into account, that adds little, if anything, to the
                                  22                  claim of a hostile work environment. It is obvious that, under
                                                      California law, Mr. Pichon’s age harassment claim is not viable.
                                  23

                                  24   Id. at *13-15. There is no pervasive pattern of harassment here.

                                  25          2.      Retaliation

                                  26          Mr. Croft also brings a FEHA retaliation claim against Mr. Cohen. According to

                                  27   Defendants, this claim obviously fails because (1) simply making a request for accommodation is

                                  28   not protected activity and (2) the only protected activity that Mr. Cohen did engage in – i.e.,
                                                                                         11
                                         Case 3:21-cv-01083-EMC Document 25 Filed 05/10/21 Page 12 of 15




                                   1   complaining about disability discrimination in an email dated January 27, 2020 – took place after

                                   2   he had been already been terminated.

                                   3          Defendants’ arguments are problematic for two reasons.

                                   4              •   First, FEHA does provide that retaliation against a person for requesting

                                   5                  accommodation is unlawful. See Cal. Gov’t Code § 12940(l)(4) (providing that it

                                   6                  is unlawful “[f]or an employer or other entity covered by this part to, in addition to

                                   7                  the employee protections provided pursuant to subdivision (h), retaliate or

                                   8                  otherwise discriminate against a person for requesting accommodation under this

                                   9                  subdivision, regardless of whether the request was granted”). Compare id. §

                                  10                  12940(h) (providing that it is unlawful “[f]or any employer, labor organization,

                                  11                  employment agency, or person to discharge, expel, or otherwise discriminate

                                  12                  against any person because the person has opposed any practices forbidden under
Northern District of California
 United States District Court




                                  13                  this part or because the person has filed a complaint, testified, or assisted in any

                                  14                  proceeding under this part”). Defendants’ reliance on Rope v. Auto-Chlor System

                                  15                  of Washington, Inc., 220 Cal. App. 4th 635, 652 (2013) (“find[ing] no support in

                                  16                  the regulations or case law for the proposition that a mere request – or even

                                  17                  repeated requests – for an accommodation, without more, constitutes a protected

                                  18                  activity sufficient to support a claim for retaliation in violation of FEHA”), is

                                  19                  unavailing because it was decided in 2013 and, in 2015, the California legislature

                                  20                  amended § 12940 by adding, inter alia, subdivision (l)(4) cited above. See Moore

                                  21                  v. Regents of Univ. of Cal., 248 Cal. App. 4th 216, 245 (2016).

                                  22              •   Second, arguably, Mr. Croft engaged in “traditional” protected activity before his

                                  23                  termination because, at the sales conference, Mr. Croft asked to speak to Mr. Cohen

                                  24                  privately and told Mr. Cohen that “calling him ‘weak’ was inappropriate.” Compl.

                                  25                  ¶ 25.

                                  26          That being said, there is a more fundamental problem with Mr. Croft’s retaliation claim.

                                  27   That is, supervisors cannot be held individually liable for retaliation under FEHA. In Jones v.

                                  28   Lodge at Torrey Pines Partnership, 42 Cal. 4th 1158 (2008), the California Supreme Court held:
                                                                                         12
                                         Case 3:21-cv-01083-EMC Document 25 Filed 05/10/21 Page 13 of 15




                                   1                  All of these reasons for not imposing individual liability for
                                                      discrimination – supervisors can avoid harassment but cannot avoid
                                   2                  personnel decisions, it is incongruous to exempt small employers
                                                      but to hold individual nonemployers liable, sound policy favors
                                   3                  avoiding conflicts of interest and the chilling of effective
                                                      management, corporate employment decisions are often collective,
                                   4                  and it is bad policy to subject supervisors to the threat of a lawsuit
                                                      every time they make a personnel decision – apply equally to
                                   5                  retaliation.
                                   6   Id. at 1167. Notably, the Jones Court recognized that § 12940(h), the main retaliation provision,

                                   7   provided that it is unlawful for a “person” to retaliate but stated that, “[i]n context, the Legislature

                                   8   may have used the word ‘person’ in subdivision (h) for reasons unrelated to a desire to make

                                   9   individuals personally liable for retaliation.” Id. at 1163.

                                  10   C.     Amount in Controversy

                                  11          Mr. Croft argues that, even if he obviously has no claims against Mr. Cohen, there is

                                  12   diversity jurisdiction over his claims against GTT only if the amount in controversy exceeds
Northern District of California
 United States District Court




                                  13   $75,000 and GTT has failed to establish such.

                                  14                  Where, as here, it is unclear from the face of the complaint whether
                                                      the amount in controversy exceeds $75,000, “the removing
                                  15                  defendant bears the burden of establishing, by a preponderance of
                                                      the evidence, that the amount in controversy exceeds the
                                  16                  jurisdictional threshold.” The amount in controversy may include
                                                      “damages (compensatory, punitive, or otherwise) and the cost of
                                  17                  complying with an injunction, as well as attorneys’ fees awarded
                                                      under fee shifting statutes.” “Conclusory allegations as to the
                                  18                  amount in controversy are insufficient.” In assessing the amount in
                                                      controversy, we may consider allegations in the complaint and in the
                                  19                  notice of removal, as well as summary-judgment-type evidence
                                                      relevant to the amount in controversy.
                                  20

                                  21   Chavez v. JPMorgan Chase & Co., 888 F.3d 413, 416 (9th Cir. 2018); see also Matheson v.

                                  22   Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003) (noting that “we have

                                  23   endorsed the Fifth Circuit’s practice of considering facts presented in the removal petition as well

                                  24   as any ‘summary-judgement-type evidence relevant to the amount in controversy at the time of

                                  25   removal’”). “Where doubt regarding the right to removal exists, a case should be remanded to

                                  26   state court.” Id.

                                  27          In the instant case, Mr. Croft has not identified how much he seeks in damages but does

                                  28   identify the categories of damages sought, such as compensatory damages, emotional distress
                                                                                          13
                                         Case 3:21-cv-01083-EMC Document 25 Filed 05/10/21 Page 14 of 15




                                   1   damages, medical expenses, punitive damages, and attorney’s fees. See Compl. (prayer for relief).

                                   2   GTT contends that Mr. Croft easily exceeds the $75,000 threshold given these categories:

                                   3                  Plaintiff was compensated a base salary of $102,000 per year, plus
                                                      commissions, when he was employed by GTT. Based on the prayer
                                   4                  and the amount Plaintiff was earning pre-termination, GTT
                                                      estimates that Plaintiff is attempting to seek well over $75,000 in
                                   5                  compensatory damages, as well as additional punitive damages and
                                                      attorneys’ fees (as permitted under the FEHA). The total potential
                                   6                  amount in controversy, exclusive of attorneys’ fees and costs and
                                                      potential punitive damages, is approximately $150,000, which
                                   7                  exceeds $75,000. Plaintiff was terminated in mid-January 2020.
                                                      His potential damages for back pay alone, based on his annual salary
                                   8                  of $102,000 are $119,000, excluding commissions ($8,500 base
                                                      salary per month x 14 months since termination). The amount in
                                   9                  controversy will exceed $180,000 should punitive damages be taken
                                                      into account.
                                  10

                                  11   Opp’n at 9; see also Docket No. 1-1 (Pless Decl. ¶ 3) (testifying that Mr. Croft had a base salary of

                                  12   $102,000 per year, plus commissions, while at GTT).
Northern District of California
 United States District Court




                                  13          In his reply brief, Mr. Croft argues that he would not get back pay of $119,000 because (1)

                                  14   he “would have no expectation to recover damages for [lost] pay for the six-weeks of unpaid time-

                                  15   off to recovery [from] his surgery in early 2020” and (2) he would have no expectation to recovery

                                  16   damages once he secured replacement employment, which he did “around September 2020.”

                                  17   Reply at 2. According to Mr. Croft, back pay would cover at most the period from March 2020

                                  18   through August 2020, which is 6 months, and 6 months with a $8,500 base salary would amount

                                  19   to $51,000. See Reply at 2 (arguing that “applying appropriate offsets . . . , it is not unlikely that

                                  20   arguments for damages more akin to half a year’s salary . . . would be made”).

                                  21          But there are problems with Mr. Croft’s arguments. First, he has not provided any

                                  22   “summary judgment-type evidence” showing that he secured replacement employment in

                                  23   September 2020. Second, even if he could only get back pay for a 6 month period, he is still

                                  24   seeking medical expenses, punitive damages, and attorneys’ fees. These additional categories

                                  25   more than likely get him over the $75,000 threshold, especially as GTT’s burden here is only

                                  26   preponderance of the evidence. In this regard, the Court takes note that Mr. Croft’s counsel

                                  27   charges $450 per hour and, at least at one point, asked to be compensated $9,900 for bringing the

                                  28
                                                                                         14
                                           Case 3:21-cv-01083-EMC Document 25 Filed 05/10/21 Page 15 of 15




                                   1   motion to remand.1 See Fordiani Decl. ¶ 6 (testifying that he spent 16.5 hours on the opening brief

                                   2   and expects to spend 4 hours to review the opposition and prepare the reply and 0.5 hour to attend

                                   3   the hearing). Given this, fees for prosecuting this case to conclusion could easily push the total

                                   4   amount in controversy to $75,000.

                                   5                                         III.     CONCLUSION

                                   6             For the foregoing reasons, the Court denies Mr. Croft’s motion to remand. Mr. Cohen was

                                   7   fraudulently joined to the lawsuit and therefore his citizenship can be disregarded. There is

                                   8   complete diversity between Mr. Croft and GTT, and GTT has shown by a preponderance of the

                                   9   evidence that the amount in controversy exceeds $75,000.

                                  10             This order disposes of Docket No. 15.

                                  11

                                  12             IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: May 10, 2021

                                  15

                                  16                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  17                                                      United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   1
                                           At the hearing, counsel indicated that he was withdrawing the fee request.
                                                                                          15
